NOTICE OF ALLOWANCE
	This is a Notice of Allowance for the application 17/408,915 filed on 07/11/2022.
	
Priority
The application is a continuation-in-part of the prior application No. 16/250,611 filed 01/17/2019, and adds disclosure not presented in the prior application.
Claims 1-5 has the priority date of 01/17/2019.

	Allowable Subject Matter
The prior art of record fails to teach or disclose the exercise machine in combination with all the structural and functional limitations of the independent claim 1 and further comprising a base, a post secured to the base at the first end, a first sleeve slid over the post, the outer diameter of the first sleeve sized to be compatible with the first type of weight plate, a second sleeve slid over the post, the outer diameter of the second sleeve sized to be compatible with the second type of weight plate, a removable handle sized to be suitable for use by a first user, a first clamp secured to the post and a second clamp secured to either the first sleeve or the second sleeve

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claim 1.
“a removable handle comprising a flange coupled to a block handle” (claim 1)

Prior art of record Wyncott (US 2017/0246495 A1) teaches an adjustable weight kettlebell comprising a handle, a grasping hole, a central shaft, a locking mechanism, a stopper plate, a shaft-receiving tube, a locking collar, and an at least one weight plate. Wyncott further teaches the central shaft retains and support the weight plate. Wyncott fails to teach a removable handle comprising a flange coupled to a block handle.

Prior art of record Chen (US 2018/0169460 A1) teaches an adjustable weight kettlebell comprising a base having a housing formed below a handle, one or more weight elements engaged into the chamber of the housing, and a latch slidably received in the housing and movable engaged with the tubular members of the weight elements for detachably attaching the tubular member of the weight elements to the base. Chen fails to teach a removable handle comprising a flange coupled to a block handle.

Prior art of record Pawlas (US 2017/0259106 A1) teaches a kettlebell comprising a main body configured to retain one or more removable exercise weights and a handle connected to the main body at two attachment points on a top side of the main body. Prior art of record Pawlas fails to teach a removable handle comprising a flange coupled to a block handle.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784